FUEL SERVICES SUPPORT AGREEMENT

THIS FUEL SERVICES SUPPORT AGREEMENT (this "Agreement")      is made effective
as of the 1st day of September, 2013 (the "Effective Date"), by and between
WORLD FUEL SERVICES, INC., a Texas corporation, through its World Fuel
Management division



("World Fuel") and Baltia Air Lines, Inc., a __New York___ corporation
("Customer").


WITNESSETH:

WHEREAS, Customer is a commercial airline with flight operations throughout the
Americas and Europe.

WHEREAS, World Fuel is in the business of providing comprehensive fuel
management services.

WHEREAS, Customer and World Fuel desire to enter into an agreement where World
Fuel will provide certain fuel management, operations and risk management
services and Customer shall pay for such services, all as provided below.

NOW THEREFORE, for valuable consideration, the parties hereby agree to the
following terms and conditions:

1.       Fuel Management Services. World Fuel will assist Customer in planning,
coordinating, sourcing and purchasing jet fuel to satisfy Customer's needs. In
order to carry out the foregoing, World Fuel will: (a) supply fuel to Customer
in accordance with the terms of this Agreement; and (b) make available to
Customer reports of its fuel uplifts, including the date, location, price and
quantity thereof.

2.       Bidding Process; Fuel Sales.      All fuel and related services sold
pursuant to this Agreement will be sold by World Fuel or a World Fuel subsidiary
or affiliate (each, individually, a "World Fuel Affiliate" or collectively the
"World Fuel Affiliates") directly to Customer. World Fuel will arrange and
contract for all fuel supply, fuel transportation and fuel storage for Customer
through a competitive bid process. World Fuel will seek bids from various fuel
vendors to satisfy Customer's anticipated fuel needs over a specified period.
World Fuel will analyze all bids received, review the analysis of bids with
Customer, and (unless otherwise instructed by Customer) select the final bid.
Promptly after selection of a final bid, World Fuel will notify Customer. World
Fuel will purchase fuel from the selected bidder and other sources as and when
required to satisfY Customer's fuel requirements, and sell fuel to Customer at
the price specified in such bid. World Fuel will be solely responsible for
paying fuel vendors for all purchases made by World Fuel for the purpose of
supplying Customer hereunder. Notwithstanding the foregoing, World Fuel shall
have the opportunity to bid on Customer's fuel requirements for any and all
locations operated by Customer in accordance with the written requirements and
guidelines set forth by Customer and Customer will give equal consideration to
purchasing its fuel requirements from World Fuel; provided however, that any
final decision of Customer regarding fulfillment of its fuel requirements shall
be at Customer's sole discretion.



3.      Inventory. World Fuel may maintain fuel inventory at various locations
in order to satisfy Customer's fuel purchase requirements. World Fuel assumes
all risk related to price fluctuations with respect to this inventory. In
certain locations, only airlines may hold title to inventory maintained in
airport storage tanks. In such locations, World Fuel will purchase and pay for
the inventory on behalf of Customer, and Customer will hold title to such
inventory on behalf of World Fuel and, sign such assignments and other documents
as may be reasonably necessary to transfer its interest in such inventory to
World Fuel while such inventory is held in storage.

4.      Into-plane and Supplier Agreements. Customer shall, for all locations
within the United States, contract separately for any into-plane fueling
services directly with the applicable into plane fueling agent. Customer
acknowledges that in such cases any into-plane fueling service fees shall be
separate from and in addition to the selling price of any fuel, and any
agreements related thereto shall be distinct contracts for into-plane fuel
delivery. To the extent that World Fuel negotiates and enters into any fuel
supply, transportation and storage agreements directly with the selected
suppliers and other third parties ("Third Party Suppliers") in accordance with
this Agreement ("Supplier Agreements"), Customer acknowledges and agrees that
all such Supplier Agreements, including any indemnification provisions contained
therein, shall apply back-to-back from World Fuel to Customer as if Customer had
entered into such agreements directly with the Third Party Suppliers, with World
Fuel taking on the rights and responsibilities of the Third Party Supplier and
Customer taking on the rights and responsibilities of World Fuel under such
Supplier Agreements. World Fuel shall cooperate with Customer in the event
Customer desires to pursue any claims against any Third Party Suppliers.
Customer shall not accept any terms, offers or agreements on behalf of World
Fuel or any of the World Fuel subsidiaries or affiliates ("World Fuel
Affiliates"), or otherwise bind World Fuel or any of the World Fuel Affiliates
in connection with any Supplier Agreement, unless authorized to do so in writing
by World Fuel.

5.      Risk Management Support. World Fuel will provide Customer the following
general price risk management support as follows:

a)                 Provide Customer with fuel pricing trends, including but not
limited to, a weekly oil market update and commentary report.

b)                 Provide general guidance on Customer's fuel hedging policies,
strategies and procedures as requested by Customer.      Specifically, World
Fuel will provide guidance and support in the development and implementation of
price risk management strategies that can be integrated and embedded into
Customer's fuel supply arrangements.

c)                 Provide price risk management training as may be reasonably
requested by Customer.

d)                  Compile and submit to Customer such other related management
reports, summaries and data as may be reasonably requested by Customer.

2

e)                 Perform such other risk management services as may be
reasonably requested by Customer from time to time. Such other risk management
services shall be provided on a negotiated fee basis as mutually agreed by World
Fuel and Customer.

6.      Term. This Agreement shall have an initial term of three (3) years,
commencing on September I, 2013; provided, that after the first year, either
party may terminate the Agreement with or without cause at any time upon ninety
(90) days prior written notice to the other party. This Agreement shall be
automatically renewed for subsequent terms of one (I) year each, unless either
party provides the other written notice, no less than ninety (90) days prior to
the end of the initial term or any renewal thereof, that it does not wish to
renew this Agreement upon the expiration of the term for which the party has
given such notice. In the event of any termination of this Agreement, all
outstanding balances due and owing, plus all amounts billed after termination
for fuel purchases prior to such termination, shall be paid as provided in the
applicable invoice.

7.      Fees and Expenses.

          7.1       Management Fees. As compensation for the fuel management
services provided by World Fuel, Customer will pay World Fuel the management
fees ("Management Fees") set forth in Schedule "A" hereto.

          7.2       Expenses. Customer shall reimburse World Fuel for all
reasonable out-of-pocket expenses incurred by World Fuel directly in connection
with the performance of the fuel management and risk management services; so
long as such expenses are properly documented and such documentation is
presented to Customer.

8.      Product Specifications. All fuel sold to Customer pursuant to this
Agreement will be jet fuel meeting one of the specifications set forth below
("Product"):

 * ASTM D-1655, Jet-A, latest issue,
   
   
   
   ASTM D 1655, Jet-A-!, latest issue,
   
   Defense Standard 91-91, latest issue,
   
   Canadian specification CAN/CGSB-3.23.93, Jet-A Fuel, latest issue.

9.      Payment and Credit Terms.

          9 .I      All payments shall be made prior to the delivery of any
Products or services in U.S. Dollars electronic funds transfer of immediately
available funds to the account of World Fuel shown on Schedule "B." Payments
shall be made as necessary so that Customer will at all times comply with the
due dates of payment for each invoice as set forth herein. Invoices will be sent
to Customer electronically, by telecopier, or by U.S. mail or overnight courier
services, and at such times, as may be agreed upon by World Fuel and Customer.

3

           9.2       World Fuel reserves the right, in addition to all other
rights and remedies available to it under applicable law, to terminate this
Agreement, suspend further deliveries and/or services under the Agreement, and
demand payment of all outstanding balances, if Customer fails to make any
payment as herein provided. World Fuel reserves the right to apply Customer's
payments to any outstanding invoices or obligations of Customer, as may be
determined by World Fuel in its discretion, without regard to aging of the
account.

          9.3       In the event a bankruptcy or similar proceeding is filed by
or against Customer, World Fuel will have the right, but not the obligation, to
continue to provide fuel and/or services and credit to Customer under this
Agreement; but only if Customer assumes this Agreement, pays any pre-petition
obligations (either in cash or by posting payment guarantees acceptable to World
Fuel in its discretion), and provides adequate assurances of future payment.
Absent such assumption, payment and assurances, World Fuel is not required to
continue fuel sales under this Agreement. In no event shall World Fuel be
required to increase either the Payment Days or the Credit Limit (inclusive of
all pre-petition and post-petition debt/obligations of Customer to World Fuel).

10.       Taxes and Fees. Any tax (except for income or franchise taxes of World
Fuel), license fee, inspection fee, landing fee, into-plane fee, airport fee,
fee for buying, selling or loading aviation fuel, or other charges imposed by
any governmental authority or other person or entity upon, any fuel sold
hereunder, or on the transportation, sale, use, delivery or other handling of
such fuel, or any component thereof, or on any feature or service related
thereto or provided under this contract, existing at the time of any sale
hereunder, shall be added to the applicable price specified herein, and shall be
paid by Customer to World Fuel if such tax, fee or charge is required to be, or
is paid by World Fuel. Failure to add such tax, fee or other charge to any
invoice shall not relieve Customer from liability therefor. World Fuel will use
commercially reasonable efforts to cause vendors to specify, in any bid
submitted hereunder, whether applicable taxes are included in, or in addition
to, the prices shown in the bid (although the specific amount of tax need not be
shown in any bid).

11.       Force Majeure. Neither party shall be liable for its failure to
perform hereunder as a result of any contingency beyond its reasonable control,
including but not limited to, acts of God, fires, floods, wars, sabotage,
accidents, labor disputes or shortages, governmental laws, ordinances, rules and
regulations, whether valid or invalid (including, but not limited to,
priorities, requisitions, allocations, and price adjustment restrictions),
inability to obtain product, equipment or transportation and any other similar
or different contingency. Notwithstanding the foregoing, in no event shall an
event of force majeure release Customer from its obligation to pay, on a timely
basis, for Product already delivered and/or services already performed by World
Fuel upon the occurrence of such event.

12.       Interest; Attorneys' Fees and Costs for Litigation; Jurisdiction. In
the event of default by Customer, World Fuel shall be entitled to prejudgment
interest on the unpaid outstanding invoices at the highest rate allowable by the
laws of the State of Florida. In the event of any litigation between the parties
to this Agreement relating to or arising out of this Agreement, the prevailing
party shall be entitled to an award of reasonable attorneys' fees and costs,
including such fees and costs at trial and all appellate levels. This Agreement
shall be considered as having been entered into in the State of Florida, United
States of America, and shall be construed

4

and interpreted in accordance with the laws of that state. In any action or
proceeding arising out of or relating to this Agreement, each of the parties
hereby irrevocably submits to the non exclusive jurisdiction of any federal or
state court sitting in Miami, Florida, and further agrees that any action may be
heard and determined in such Florida federal court or in such state court.

13.       Assignment. This Agreement shall not be assignable by either party
without the prior written consent of the other party, which may be withheld in
the sole and absolute discretion of the non-assigning party. Customer
acknowledges that certain fuel and services provided hereunder, particularly in
foreign locations, may be provided by the World Fuel Affiliates.

14.       Miscellaneous.

           14.1      This Agreement: (i) contains the entire Agreement between
the parties and there are no oral Agreements with respect to the subject matter
of this Agreement which are not fully expressed herein; (ii) is intended by the
parties as a final expression of their Agreement and as a complete and exclusive
statement of its terms; (iii) can only be modified by a writing signed by both
parties or their duly authorized agents; and (iv) may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. Facsimile signatures herein will
be effective for all purposes to the same extent as original signatures. No
provision of this Agreement is to be interpreted for or against any party
because that party or that party's legal representative drafted such provision.
No course of prior dealings between the parties and no usage of trade shall be
relevant or admissible to supplement, explain, or vary any of the terms of this
Agreement.      Acceptance of, or acquiescence in, a course of performance
rendered under this or any prior agreement shall not be relevant or admissible
to determine the meaning of this Agreement even though the accepting or
acquiescing party has knowledge of the nature of the performance and an
opportunity to make objection. No representations, understandings, or agreements
have been made or relied upon in the making of this Agreement other than those
specifically set forth herein. If any provision of this Agreement is invalid,
illegal or incapable of being enforced, by reason of any rule of law,
administrative order, judicial decision, or public policy, all other conditions
and provisions of this Agreement nevertheless shall remain in full force. No
third party dealing with World Fuel as it performs its responsibilities
hereunder shall be deemed a third party beneficiary hereunder.

           14.2      This Agreement is for the supply of fuel and services to
Customer. Nothing contained herein is intended to create a relationship of
partnership, principal-agent or any similar relationship between World Fuel and
Customer, or to give rise to any duties or obligations between the parties other
than those expressly set forth herein.

           14.3      The parties agree that any information, data, processes,
reports, and other information that the parties may share with each other that
is reasonably evident by its nature to be confidential or proprietary, whether
written, oral or electronic in nature, as well as the specific terms of this
Agreement (collectively, the "Confidential Information"), shall be deemed to be
confidential and proprietary in nature, and maintained in the strictest
confidence, and that neither party hereto shall in the future, without the
written consent of the other party, disclose Confidential Information to anyone
who is not a party hereto, either orally or in writing, provided that such
restriction shall not apply to: (i) the parties' disclosure of Confidential
Information to their attorneys, advisors or accountants; or (ii) the parties'
disclosure as may be

5

required by law (e.g., tax reporting, regulatory requirements, securities laws)
or as may be necessary to enforce this Agreement, or (iii) information that is
already generally available to the public. Nothing herein shall preclude the
parties from obeying lawful process. Either party's disclosure of the existence
of this Agreement and/or general description of the services provided hereunder
shall not be deemed a violation of this Section 14.

15.       Representations; Disclaimer of Warrantv and Liability.

           15.1      Each of the parties hereby represents and warrants to the
other that (i) it is duly incorporated and validly existing, in good standing in
all applicable jurisdictions, and has duly authorized the execution of this
Agreement, (ii) it shall comply with all laws and governmental regulations in
connection with its performance of its obligations under this Agreement, and
(iii) its performance of its obligations under this Agreement will not conflict
with its obligations under any other binding agreement.

          15.2      Customer shall cooperate with World Fuel in the performance
of any services by World Fuel under this Agreement, including without
limitation, providing World Fuel with timely access to data, information and
personnel of Customer. Customer shall be responsible for the performance of its
employees and agents and for the accuracy and completeness of all data and
information provided to World Fuel for purposes of the performance by World Fuel
of any services hereunder.

          15.3      Customer acknowledges and agrees that any services provided
by World Fuel to Customer under this Agreement may include advice,
recommendations, information or work product (collectively the
"Information").      Such Information shall be for the internal use of Customer.
World Fuel shall have no responsibility for any decision made by Customer or any
other party based on such Information. Except as otherwise required by law,
Customer will not disclose or permit access to such Information to any third
party or summarize or refer to Information without the prior written consent of
World Fuel. In furtherance of the foregoing, Customer shall indemnifY, defend
and hold harmless World Fuel from and against any and all claims, liabilities,
losses, expenses (including reasonable attorneys' fees), fines, penalties or
damages suffered by or asserted against World Fuel in connection with a third
party claim to the extent resulting from such party's use or possession of or
reliance upon the Information as a result of Customer's use or disclosure of the
Information.

           15.4      EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, (A) ALL
FUEL PRODUCT, SERVICES AND INFORMATION PROVIDED BY WORLD FUEL HEREUNDER ARE
PROVIDED "AS IS"; (B) NEITHER WORLD FUEL NOR ANY OF THE WORLD FUEL AFFILIATES
HAS MADE OR MAKES ANY WARRANTIES OR REPRESENTATIONS WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE FUEL PRODUCTS, INFORMATION AND/OR SERVICES PROVIDED
HEREUNDER, AND (C) WORLD FUEL AND EACH OF THE WORLD FUEL AFFILIATES EXPRESSLY
DISCLAIM, AND CUSTOMER HEREBY WAIVES, ALL WARRANTIES, GUARANTEES, OBLIGATIONS
AND LIABILITIES WITH RESPECT TO ANY FUEL PRODUCT, SERVICES OR INFORMATION
PROVIDED HEREUNDER, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING
BUT NOT LIMITED TO: (1) ANY IMPLIED WARRANTY OF MERCHANTABILITY, (2) ANY IMPLIED
WARRANTY

6

ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, OR (3)
ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

           15.5      IN NO EVENT SHALL WORLD FUEL OR ANY OF THE WORLD FUEL
AFFILIATES BE LIABLE FOR ANY ACTS OR OMISSIONS OF AGENTS AND/OR SUBCONTRACTORS
OF WORLD FUEL OR ANY SUCH AFFILIATE, INCLUDING WITHOUT LIMITATION, FIELD
TRANSPORTERS, INTO PLANE AGENTS OR SERVICE SUPPLIERS.

          15.6      IN NO EVENT SHALL WORLD FUEL BE LIABLE TO CUSTOMER FOR ANY
CLAIMS, LIABILITIES OR EXPENSES RELATING TO THE PRODUCTS OR SERVICES PROVIDED
UNDER THIS AGREEMENT FOR AN AGGREGATE AMOUNT IN EXCESS OF THE TOTAL FEES PAID BY
CUSTOMER TO WORLD FUEL FOR SUCH PRODUCT OR SERVICES. NEITHER PARTY, NOR ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES OR AFFILIATES, WILL BE
LIABLE TO THE OTHER PARTY, NOR ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
REPRESENTATIVES      OR AFFILIATES,      FOR CLAIMS FOR PUNITIVE,      SPECIAL,
EXEMPLARY, TREBLE, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING
DAMAGES FOR LOSS OF PROFITS, LOSS OF USE OR REVENUE, OR LOSSES BY REASON OF COST
OF CAPITAL, CONNECTED WITH OR RESULTING
FROM      ANY      PERFORMANCE      OR      LACK      OF      PERFORMANCE      UNDER      THIS
AGREEMENT, REGARDLESS OF WHETHER A CLAIM IS BASED ON CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, VIOLATION OF ANY APPLICABLE DECEPTIVE
TRADE PRACTICES ACT OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE.

16.       Notices. All notices, requests, demands, or other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given upon receipt if delivered in person or by facsimile
transmission, or upon the expiration of three (3) days after the date sent, if
sent by Federal Express (or similar overnight courier service) to the parties at
the addresses and fax numbers set forth in this letter.


NOTICES TO WORLD FUEL SHALL BE SENT TO:


9800 N.W. 41st Street, Suite 400
Miami, FL 33178
Attention:      Patricia Katsanos
Fax: (305) 392-5613
Email: pkatsanos@wfscom.com
With a copy to: General Counsel Fax: (305) 392-5645

7


NOTICES TO CUSTOMER SHALL BE SENT TO:


Baltia Airlines, Inc.
JFK International Airport
Bldg. 151, Room 361
Jamaica, NY 11430
Attention: Russell Thai
Tel: (718) 244-8880
Fax: (718) 244-8882
Email: russ.thal@baltia.com

17.       THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS OR COURSE OF DEALING
HEREUNDER.

Dated to be effective as of the Effective Date.

WORLD FUEL SERVICES, INC.

By:                                                _
      Patricia Katsanos
     Division President


BALTIA AIR LINES INC.

Signature: ____/signed/____

Title: __ Executive V.P.____
Name (Print): Russell Thal
Date: ___05/15/2014_______


8


SCHEDULE A - MANAGEMENT FEES

Customer shall pay World Fuel the following Management Fee for the first year of
the term of the Agreement: $0.006/US gallon

The Management Fee will be invoiced, in whole or in part, as a separate line
item, along with Customer's fuel purchases and will be paid in advance of any
fuel delivery. The Management Fee shall be fixed for the first year during the
term of the Agreement and subject to adjustment by World Fuel each year
thereafter.

9


SCHEDULE B
ACCOUNT INFORMATION

All payments will be by wire transfer to the following account:

La Salle Bank
ABN AMRO North America
200 West Monroe Suite 500
Chicago, IL 60606
SWIFT: LASLUS 44
ABA: 071000505
ACCT#: 5800259219

10